Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 12/21/20 has been received and entered. Application No. 15/964,612 of claims 1-20 are now pending.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered. 

Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.







Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 1-20 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dittrich et al. (U.S. PGPub 2007/0233749; hereinafter “Dittrich”) in view of Li et al. (U.S. PGPub 2016/0275201; hereinafter “Li”) and further in view of Sawhney (U.S. PGPub 2018/0121110).

As per claims 1, 8 and 15, Dittrich discloses a data storage and retrieval system for a computer memory, the system comprising:
(See para. 24, wherein a document identifier (ID) of a column entry is disclosed; as taught by Dittrich.)
a dictionary containing one or more identifiers of the identifier – value pairs, each of the identifiers being associated in the dictionary with a value identifier (ID); (See para. 24, wherein column dictionary in which “when the dictionary for a column is defined, the respective values listed in the column can be replaced by their corresponding document IDs. The respective values listed in the column can be recovered by consulting the dictionary for the column. The resulting column from the merged columns can also have a column dictionary, and the respective values listed in the resulting column can be replaced by references to the column dictionary” is disclosed; as taught by Dittrich.)
However, Dittrich fails to disclose a schema-less columnar; a data structure having a plurality of fields and containing at least a first column, the first column being associated with a first identifier of the one or more identifiers, the first identifier being associated with a first set of values in a first set of documents which contain the first identifier, the first set of documents comprising a first document and at least a second document, the first column comprising: a value identifier (ID) of the first identifier, one or more document identifiers (IDs), each identifying a document in the first set of documents, and the first set of values.
 (See Fig. 1, paras. 19 and 33, wherein schema-less column structure is disclosed; as taught by Li.)
a data structure having a plurality of fields and containing at least a first column, the first column being associated with a first identifier of the one or more identifiers, the first identifier being associated with a first set of values in a first set of documents which contain the first identifier, the first set of documents comprising a first document and at least a second document, (See paras. 6 and 16, wherein storing documents within wide-column store where columns are defined for rows of documents are disclosed, also See Fig. 1, paras. 20 and 22-23 wherein encoded documents encoded into name/value pair columns in table are disclosed, also See Fig. 1, paras. 32-33, wherein unique document ID where documents are JSON-like objects are disclosed; as taught by Li.)
the first column comprising: a value ID of the first identifier, one or more document IDs, each identifying a document in the first set of documents, and the first set of values. (See Fig. 1, paras. 22-24 wherein encoded documents encoded into name/value pair columns in table are disclosed, also See Fig. 1, paras. 32-33, wherein unique document ID where documents are JSON-like objects are disclosed, also See paras. 37-38, wherein JsonValue objects in A* search are disclosed; as taught by Li.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Li teachings in the Dittrich system. Skilled artisan would have been motivated to incorporate method for obtaining JSON documents, identifying JSON objects in the 
However, the combination of Dittrich and Li fails to disclose wherein all of the first set of values of the first identifier for each of the first document and the at least the second document are stored in consecutive data locations.
On the other hand, Sawhney teaches wherein all of the first set of values of the first identifier for each of the first document and the at least the second document are stored in consecutive data locations. (See paras. 23-26, wherein method of storing objects in consecutive storage locations are disclosed, also See paras. 70 and 72, wherein stored objects within volume associated with unique identifiers (i.e. value) are disclosed; as taught by Sawhney.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Sawhney teachings in the combination of Dittrich and Li system. Skilled artisan would have been motivated to incorporate a method of organizing and storing data objects consecutively within storage system taught by Sawhney in the combination of Dittrich and Li system in column cardinality information management.  In addition, both of the references (Dittrich, Li, and Sawhney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as column-oriented storage 

As per claims 5, 12 and 18, the combination of Dittrich, Li, and Sawhney further discloses wherein the data structure further contains a second column following the first column, the second column being associated with a second identifier of the one or more identifiers, the second identifier being associated with a second set of values in a second set of documents which contain the second identifier, the second column comprising: 
a value identifier (ID) of the second identifier, (See Fig. 2A, para. 24, wherein value IDs are disclosed; as taught by Dittrich.)
one or more document identifiers (IDs), each identifying a document in the second set of documents, and the second set of values stored at successive positions in the data structure. (See Fig. 2A, paras. 24-26, wherein ordering dictionary listing pairs of document IDs based on value IDs are disclosed; as taught by Dittrich.)

As per claims 6, 13 and 19, the combination of Dittrich, Li, and Sawhney further discloses wherein the data structure further contains:
a second column following the first column, the second column being associated with a second identifier of the one or more identifiers, the second identifier being associated with a second set of values in a second set of documents which contain the second identifier, the second column comprising: a value identifier (ID) of the second identifier, and a classification of the second column indicating a nested object, (See Fig. 2A, paras. 15 and 24-26, wherein table columns and value IDs are disclosed; as taught by Dittrich.)
a third column for storing the nested object, the third column being associated with a third identifier of the one or more identifiers, the third identifier being associated with a third set of values in a third set of documents which contain the third identifier, the third column comprising: a value identifier (ID) of the third identifier, one or more document identifiers (IDs), each identifying a document in the third set of documents, the third set of values stored at successive positions in the data structure. (See Fig. 2A, paras. 15 and 24-26, wherein table columns and value IDs are disclosed; as taught by Dittrich.)

As per claims 7, 14 and 20, the combination of Dittrich and Sawhney further discloses wherein the data structure further contains a second column following the first column, the second column being associated with a second identifier of the one or more identifiers, the second identifier being associated with a set of array values in a second set of documents which contain the second identifier, the second column comprising:
a value identifier (ID) of the second identifier, (See Fig. 2A, paras. 15 and 24-26, wherein table columns and value IDs are disclosed; as taught by Dittrich.)
However, the combination of Dittrich and Sawhney fails to disclose a classification of the second column indicating an array, one or more document identifiers (IDs), each identifying a document containing one or more array values of the set of array values, the document identifiers (IDs) being repeated for each array value 
On the other hand, Li teaches a classification of the second column indicating an array, (See paras. 16-18, wherein values establish an array is disclosed, also See Fig. 1, paras. 20 and 22-23 wherein encoded documents encoded into name/value pair columns in table are disclosed, also See Fig. 1, paras. 32-33, wherein unique document ID where documents are JSON-like objects are disclosed; as taught by Li.)
one or more document identifiers (IDs), each identifying a document containing one or more array values of the set of array values, the document identifiers (IDs) being repeated for each array value contained in a respective document, (See paras. 16-18, wherein values establish an array is disclosed, also See Fig. 1, paras. 20 and 22-23 wherein encoded documents encoded into name/value pair columns in table are disclosed, also See Fig. 1, paras. 32-33, wherein unique document ID where documents are JSON-like objects are disclosed; as taught by Li.)
and the set of array values stored at successive positions in the data structure. (See paras. 16-18, wherein values establish an array is disclosed, also See Fig. 1, paras. 20 and 22-23 wherein encoded documents encoded into name/value pair columns in table are disclosed, also See Fig. 1, paras. 32-33, wherein unique document ID where documents are JSON-like objects are disclosed; as taught by Li.)
See claims 1, 8, and 15 for motivation above.

Claims 2-4, 9-11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dittrich et al. (U.S. PGPub 2007/0233749; hereinafter “Dittrich”) in view of Li et al. (U.S. PGPub 2016/0275201; hereinafter “Li”) and further in view of Sawhney (U.S. PGPub 2018/0121110) and further in view of Tsuji (U.S. PGPub 2008/0091691).

As per claims 2, 9 and 16, the combination of Dittrich, Li, and Sawhney further discloses wherein the first column further comprises: a size of the first column, a data type of the first set of values. (See Figs. 1A-1B, paras. 15-16 and 20-21, wherein width of a column is disclosed, also See para. 18, wherein value entries as text strings are disclosed, also See para. 34, wherein documents are disclosed; as taught by Dittrich.)
However, the combination of Dittrich, Li, and Sawhney fails to disclose a count of the first set of documents.
On the other hand, Tsuji teaches a count of the first set of documents. (See para. 147, wherein a counter for the number of records is disclosed; as taught by Tsuji.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Tsuji teachings in the combination of Dittrich, Li, and Sawhney system. Skilled artisan would have been motivated to incorporate a counter for the number of records taught by Tsuji in the combination of Dittrich, Li, and Sawhney system in column cardinality information management.  In addition, both of the references (Dittrich, Li, and Sawhney 

As per claims 3, 10 and 17, the combination of Dittrich, Li, and Sawhney further discloses wherein, if the data type of the first set of values is string. (See Figs. 1A-1B, paras. 15-16 and 20-21, wherein width of a column is disclosed, also See para. 18, wherein value entries as text strings are disclosed, also See para. 34, wherein documents are disclosed; as taught by Dittrich.)
However, the combination of Dittrich, Li, and Sawhney fails to disclose the first column further comprises offsets in correspondence with the document identifiers (IDs), or in correspondence with all but a first one of the document identifiers (IDs), and the first set of values is stored at positions indicated by the offsets.
On the other hand, Tsuji teaches the first column further comprises offsets in correspondence with the document IDs, or in correspondence with all but a first one of the document IDs, and the first set of values is stored at positions indicated by the offsets. (See paras. 21-23, wherein offsets that indicate locations of elements are disclosed, also See Figs. 27 and 45, paras. 232-234, 253 and 260, wherein offsets is disclosed; as taught by Tsuji.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Tsuji teachings in the combination of Dittrich, Li, and Sawhney system. Skilled artisan would have been motivated to incorporate offsets to indicate positions of values taught 

As per claims 4 and 11, the combination of Dittrich, Li, and Sawhney fails to disclose wherein the offsets are all stored in the data structure at positions which precede the stored first set of values.
On the other hand, Tsuji teacher wherein the offsets are all stored in the data structure at positions which precede the stored first set of values. (See Fig. 19, paras. 21-23, 187 and 338, wherein offsets that indicate locations of elements are disclosed, also See Figs. 27 and 45, paras. 232-234, 253 and 260, wherein offsets are disclosed; as taught by Tsuji.)
See claim 3 for motivation above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Abadi et al. (U.S. PGPub 2015/0088924) discloses schema-less access to stored data.
2) Goel et al. (U.S. PGPub 2016/0055143) discloses multi-user search system with methodology for bypassing instant indexing.

1.	The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
2.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

POINT OF CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/LIN LIN M HTAY/           Examiner, Art Unit 2153